DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pp. 10-13, filed 4/14/2021, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Collins-Thompson.
Applicant states (pp. 10) that Xu does not disclose “establishing…a baseline skill level of the user in the topic based on a current skill level of the user in the topic indicated in a database that maps different users to different levels of a plurality of topics”.
Xu constructs a large dataset (i.e., first database) of Quora users together with their topical expertise and Twitter account information, as the ground truth mapping Twitter users to their expertise in topics (i.e., current skill level) (sec. 4, para. 1). This dataset combined with user-related Twitter data is input to Xu’s learning model to infer (i.e., establish) a user’s topical expertise (i.e., baseline skill level).
	Applicant further states (pp. 11) that Xu does not disclose “a topic skill level of the extracted portion of the input data”.
Collins-Thompson teaches a search engine (i.e., second database) taking as input a web query issued by a user (Collins-Thompson: sec. 1, para. 2). Every search result – page summary Collins-Thompson: sec. 3.1.3), and a reading difficulty level (i.e., topic skill level) computed based on its text (Collins-Thompson: sec. 3.1, para. 1). Therefore, Collins-Thompson can be used to compute a topic skill level for every tweet in Xu’s dataset, including those authored by the user.
	Applicant argues (pp. 12) that Xu does not disclose “comparing…the baseline skill level of the user with the topic skill level of the extracted portion of the input data authored by the user”.
After ranking results by relevance, Collins-Thompson re-ranks results based on the absolute and signed differences (i.e., comparison) between user's reading proficiency level (i.e., baseline skill level) in a result and the result's reading difficulty level (i.e., topic skill level) (Collins-Thompson: sec. 3.3, para. 8). Therefore, Collins-Thompson can be used to compare the topic skill level of a tweet authored by the user with Xu’s topical expertise level for the user.
Applicant further argues (pp. 13) that the combination of Xu and Kortum does not disclose “formatting…a display of the user input with a visual indicator…based on a result of the comparison”.
Kortum’s GUI displays (i.e., outputs) instructional detail for accomplishing a task (i.e., user input), on which a skill level engine maintains (i.e., formats) a skill level indicator for the user (i.e., user skill level), further adjusted based on user behavior (Kortum: [0038]). Therefore, Kortum’s GUI can be used in Xu to display tweets authored by the user together with a visual indicator on Xu’s topical expertise level for the user with respect to Collins-Thompson’s topic skill level of the tweet.
In summary, Xu combined with Collins-Thompson and Kortum teaches claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. Inferring Your Expertise from Twitter: Combining Multiple Types of User Activity. WI’17, August 2017, pp. 589-598 [herein “Xu”], in view of Collins-Thompson et al. Personalizing Web Search Results by Reading Level. CIKM'11, Oct. 2011, pp. 403-412 [herein “Collins-Thompson”], and further in view of Kortum et al. US patent application 2006/0050865 [herein “Kortum”].
Claim 1 recites “A method comprising: receiving, by a processor, a user input including input data relating to a topic, wherein the input data is authored by a user;”
Xu teaches a learning model trained by 4 types of user-related data in Twitter to infer a user's topical expertise, including user's tweets (i.e., input data authored by user) (sec. 3.1, para. 1).
Claim 1 further recites “establishing, by the processor, a baseline skill level of the user in the topic based on a current skill level of the user in the topic indicated in a first database that maps different users to different levels of a plurality of topics;”
Xu constructs a large dataset (i.e., first database) of Quora users together with their topical expertise and Twitter account information, as the ground truth mapping Twitter users to their expertise in topics (i.e., current skill level) (sec. 4, para. 1). This dataset combined with user-related Twitter data is input to Xu’s learning model to infer (i.e., establish) a user’s topical expertise (i.e., baseline skill level).
Claim 1 further recites “extracting, by the processor, a portion of the input data; determining, by the processor, a topic skill level of the extracted portion of the input data authored by the user, wherein determining the topic skill level includes identifying the topic skill level in a second database that maps a plurality of texts and phrases to the different levels of the plurality of topics;”
Xu does not disclose this limitation; however, Collins-Thompson teaches a search engine (i.e., second database) taking as input a web query issued by a user (Collins-Thompson: sec. 1, para. 2). Every search result – page summary or query-biased snippet – is assigned a category label (i.e., topic) (Collins-Thompson: sec. 3.1.3), and a reading difficulty level (i.e., topic skill level) computed based on its text (Collins-Thompson: sec. 3.1, para. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Xu with Collins-Thompson. One having ordinary skill in the art would have found motivation to utilize Collins-Thompson to compute a topic skill level for every tweet in Xu’s dataset, including those authored by the user.

Xu does not disclose this limitation; however, after ranking results by relevance, Collins-Thompson re-ranks results based on the absolute and signed differences (i.e., comparison) between user's reading proficiency level (i.e., baseline skill level) in a result and the result's reading difficulty level (i.e., topic skill level) (Collins-Thompson: sec. 3.3, para. 8).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Xu with Collins-Thompson. One having ordinary skill in the art would have found motivation to utilize Collins-Thompson to compute a topic skill level for every tweet authored by the user, and to compare it with Xu’s topical expertise level for the user.
Claim 1 further recites “formatting, by the processor, a display of the user input with a visual indicator, wherein the formatting is based on a result of the comparison; and outputting, by the processor, the user input formatted with the visual indicator on a user interface, wherein the formatted user input indicates a user skill level of the user in the topic.”
Xu and Collins-Thompson do not disclose this limitation; however, Kortum’s GUI displays (i.e., outputs) instructional detail for accomplishing a task (i.e., user input), on which a skill level engine maintains (i.e., formats) a skill level indicator for the user (i.e., user skill level) (Kortum: [0038]). The skill level indicator is further adjusted based on 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Xu and Collins-Thompson with Kortum. One having ordinary skill in the art would have found motivation to utilize Kortum’s GUI in Xu to display tweets authored by the user, together with a visual indicator on Xu’s topical expertise level for the user with respect to Collins-Thompson’s topic skill level of the tweet.
Claims 9 and 15 are analogous to claim 1, and are similarly rejected.

Claim 2 recites “The method of claim 1, wherein the input data includes a plurality of texts, and extracting the portion of the input data includes extracting at least one text associated with the topic.”
Xu teaches claim 1, with a learning model trained by 4 types of user-related data in Twitter to infer a user's topical expertise, including user's tweets (i.e., textual data) (sec. 3.1, para. 1).

Claim 3 recites “The method of claim 1, wherein the user skill level is the baseline skill level when the result of the comparison indicates that the topic skill level is same as the baseline skill level.”
Xu teaches claim 1, but does not disclose this claim; however, Collins-Thompson teaches a search engine where top 10 ranking features are the reading difficulty level of a result (2nd), the user's reading proficiency level (4th), and the difference between the two (8th). So when reading difficulty and proficiency levels are the same, it is a good match, namely the reading difficulty level (i.e., topic skill level) is a good predictor of user’s reading proficiency level (i.e., user skill level) (Collins-Thompson: table 6; sec. 5.1.2, para. 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Xu with Collins-Thompson. One having ordinary skill in the art would have found motivation to utilize Collins-Thompson in Xu’s comparison of user expertise levels inferred from content and from context of user tweets, because the two levels being the same is a good indication that they represent the true user expertise level.
Claims 10 and 16 are analogous to claim 3, and are similarly rejected.

Claim 4 recites “The method of claim 1, wherein the user skill level is the baseline skill level when the result of the comparison indicates that the baseline skill level is higher than the topic skill level.”
Xu teaches claim 1, but does not disclose this claim; however, Collins-Thompson teaches a search engine where top 10 ranking features are the reading difficulty level of a result (2nd), the user's reading proficiency level (4th), and the difference between the two (8th). So when user’s proficiency level is higher than the reading difficulty level, it is Collins-Thompson: table 6; sec. 5.1.2, para. 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Xu with Collins-Thompson. One having ordinary skill in the art would have found motivation to utilize Collins-Thompson in Xu’s comparison of user expertise levels inferred from content and from context of user tweets, because the context-based level is a closer approximation to the truth than the content-based level as individual tweets are very limited in size and scope.
Claims 11 and 17 are analogous to claim 4, and are similarly rejected.

Claims 5-8, 12-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Collins-Thompson and Kortum, and further in view of Jadhav et al. User Profiling based Adaptive Test Generation and Assessment in E-Learning System. IACC'13, 2013. pp. 1425-1430 [herein “Jadhav”].
Claim 5 recites “The method of claim 1, wherein the result of the comparison indicates that the baseline skill level is lower than the topic skill level, and the method further comprising determining, by the processor, the user skill level of the user in the topic.”
Xu teaches claim 1, and Collins-Thompson teaches a search engine where top 10 ranking features are the reading difficulty level of a result (2nd), the user's reading Collins-Thompson: table 6; sec. 5.1.2, para. 2). Xu and Collins-Thompson do not disclose this claim; however, Jadhav determines user's understanding level (i.e., user skill level) of a topic based on user profile, and offers tests to the user (Jadhav: sec. II, para. 5-6).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Xu and Collins-Thompson with Jadhav. One having ordinary skill in the art would have found motivation to extend Xu’s method with Jadhav’s test generation system to obtain up-to-date assessment of user’s expertise level.
Claims 12 and 18 are analogous to claim 5, and are similarly rejected.

Claim 6 recites “The method of claim 5, wherein determining the user skill level comprises: sending, by the processor, assessment data to a device that generated the user input, wherein the assessment data relates to the topic; receiving, by the processor, an assessment response from the device, wherein the assessment response is a reply to the assessment data; and determining, by the processor, the user skill level based on the assessment response.”
Xu teaches claim 5, but does not disclose this claim; however, Jadhav offers a test (i.e., assessment) on a topic to the user based on initial understanding level (i.e., user skill level). If test result (i.e., assessment response) is satisfactory, then the Jadhav: sec. II, para. 6-7). In other words, Jadhav's system guides the user iteratively through a series of tests until an accurate understanding level is determined.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Xu with Jadhav. One having ordinary skill in the art would have found motivation to extend Xu’s method with Jadhav’s test generation system to obtain up-to-date assessment of user’s expertise level.
Claims 13 and 19 are analogous to claim 6, and are similarly rejected.

Claim 7 recites “The method of claim 6, wherein in response to not receiving the assessment response from the device, the method further comprising formatting, by the processor, the display of the user input based on the baseline skill level that is lower than the topic skill level.”
Xu teaches claim 6, but does not disclose this claim; however, Kortum’s GUI displays instructional detail for accomplishing a task, on which a skill level engine maintains (i.e., formats) a skill level indicator for the user (i.e., baseline skill level) (Kortum: [0038]). The skill level indicator is based on one or more metrics such as number of times the user requests help, a complexity level of issues (i.e., topic skill level) for which user seeks help, number of errors the user made, etc.
Xu with Kortum. One having ordinary skill in the art would have found motivation to utilize Kortum’s GUI as the user interface in Xu to display how well author’s content-based expertise level matches user’s context-based expertise level.
Claims 14 and 20 are analogous to claim 7, and are similarly rejected.

Claim 8 recites “The method of claim 1, wherein establishing the baseline skill level of the user in the topic comprises: sending, by the processor, assessment data to a device that generated the user input, wherein the assessment data relates to the topic; receiving, by the processor, an assessment response from the device, wherein the assessment response is a reply to the assessment data; and determining, by the processor, the baseline skill level based on the assessment response.”
Xu teaches claim 1, but does not disclose this claim; however, Jadhav offers a test (i.e., assessment) on a topic to the user based on initial understanding level (i.e., baseline skill level). If test result (i.e., assessment response) is satisfactory, then the understanding level is raised. Otherwise, user is offered a remedial test focusing on the area of incorrect answers (Jadhav: sec. II, para. 6-7). In other words. Jadhav's system guides the user iteratively through tests until an accurate understanding level is determined.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Xu with Jadhav. One Xu’s method with Jadhav’s test generation system to obtain up-to-date assessment of user’s expertise level.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular, DeLuca et al. US patent application 2019/0087915 is pertinent to claim 1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599.  The examiner can normally be reached on Monday - Friday 8-5 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        

/ALEX GOFMAN/Primary Examiner, Art Unit 2163